Citation Nr: 1538637	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service.

2.  The preponderance of the evidence is against a finding that the Veteran's tinnitus had its onset during active service or is related to his active service and it is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in December 2008 prior to the initial decision in these matters.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, VA medical records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  The Veteran was afforded a VA medical examination in October 2012.

Review of the VA treatment records reveals a notation that a Bloomington ENT progress note and audiogram from June 2009 have been scanned into "Vista imaging."  It is unclear whether the scanned Bloomington ENT progress note and audiogram have been associated with the claims file.  However, the record of the progress note and audiogram is not necessary for the adjudication of this claim because there is no dispute that the Veteran currently suffers from bilateral hearing loss.  Additionally, in a subsequent VA treatment note from October 2009, the contents of the Bloomington ENT progress note were discussed.  The Board finds it unnecessary to remand the claim for attempts to obtain this scanned VA record.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). 

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A. Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that he has hearing loss caused by exposure to loud noise due to his close proximity to artillery fire and small weapons fire while in service. 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss.  

The Board notes that the audiology testing was generally conducted by service department under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current International Standards Organization (ISO) measurements.  The Veteran's in service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards. 

The regulations which define hearing loss for VA purposes are based on decibel measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  Essentially, this means adding 10 decibels to the reported findings at 1000, 2000, and 3000 Hertz, 15 decibels at 500 Hertz, and 5 decibels at 4000 Hertz.

Upon entrance of duty in May 1967, the Veteran underwent audiometric testing.  After conversion of the data from ASA to ISO (ANSI), the puretone thresholds, in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)

5(10)
LEFT
5(20)
0(10)
0(10)

15(20)

The hearing test performed upon entrance of service does not reveal a hearing loss disability pursuant to 38 C.F.R. § 3.385 .

Report of Medical History at separation from service, dated February 1970, shows the Veteran denying any hearing loss.  The clinical evaluation performed on separation notes normal hearing and no further audiometric testing was done.

In a private treatment note, dated September 1999, the Veteran's ears were deemed negative for any problems. 

In a January 2001 private treatment note attached to an audiogram, the Veteran noted loud noise exposure with no hearing protection devices.  The examiner mentioned hearing aid candidacy and recommended aggressive hearing protection.  

An audiogram showed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
55
60
LEFT
30
35
35
60
70

The audiogram reflects a hearing loss disability pursuant to 38 C.F.R. § 3.385.

The Veteran was treated by private physician D.M. on August 2003, April 2004, and November 2004, and the Veteran denied any hearing loss.  In the private treatment note from November 2004, the Veteran's ears, nose and throat were deemed unremarkable.

A private treatment note, dated February 2008, noted that the Veteran denied any hearing loss or tinnitus.  

In May 2009, the Veteran stated that during his tour in Vietnam he was assigned to the 160th Engineer Detachment.  He worked alongside other combat engineers on Firebases at the site of all the big guns without ear protection.  The Veteran stated that when he went into service his hearing was fine and when he left service he had hearing problems and ringing that still exists today.

Upon establishing care with the VA system in May 2009, it was noted that the Veteran has a history of bilateral hearing loss.  During his initial VA evaluation, the Veteran stated that four years earlier when he saw an ear doctor, he was told he had total loss of hearing in the right ear and half hearing loss in the left.  The Veteran stated he could not afford hearing aids at the time, but he was willing to have a hearing evaluation at the VA clinic.  The VA doctor ordered a hearing examination and one was completed in June 2009.  A VA treatment note dated September 2009, notes that after reviewing the scanned Bloomington ENT progress note and audiogram, the Veteran may be scheduled for hearing aid exam and fitting.

In October 2009 the Veteran was seen for a hearing aid evaluation.  The Veteran was fitted for hearing aids in November of 2009.  The Veteran reported general satisfaction with the gain level and appeared to be receiving a benefit from the hearing aids.  

The Veteran was afforded a VA medical examination in October 2012.  The Veteran reported that he was not aware that he was lip reading until he met with a VA benefit officer for signing up for VA benefits.  He believes his hearing loss may have started while he was in service.  The Veteran sates he was in a fire base for 6 months about 30 yards away from where guns were fired.  Additionally, the Veteran reported that he was a woodworker for 17 years after service and used a table saw and drill press.  He stated that he used hearing protection.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
75
75
LEFT
20
40
50
65
70

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 86 percent in the left ear.

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner reviewed the VA claims file, the Veteran's report on the date of examination, the 2009 private audio, and VA test found in CPRS.  The examiner rendered the opinion that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The rationale provided was that this was the first time the Veteran was claiming it as an issue 30 years after service, the Veteran's separation record shows the Veteran denying a hearing problem, and the Veteran not being aware of hearing loss until signing up for VA services many years after service. 

Entitlement to service connection for bilateral hearing loss is not warranted.  The Veteran contends that he has a hearing loss disability due to exposure to loud noise in service.  The Veteran served as a refrigeration mechanic in service and reports that he was exposed to loud artillery fire without any ear protection.  The Veteran's entrance record includes an audiological test that shows normal hearing.  Review of the service treatment records reveal no audiological tests or complaints of hearing problems.  Upon separation, the Veteran reported no hearing issues and the separation examination noted normal hearing and no further audiometric testing was done.  Post service treatment records reveal a hearing loss disability pursuant to 38 C.F.R. § 3.385 many years after separation from service.  The first record of hearing loss does not appear until 30 years later in a private treatment note from January 2001, when it is noted that the Veteran suffers from bilateral hearing loss.  Further private records from August 2003, April 2004, November 2004, and February 2008, indicate that the Veteran denied having any hearing loss.  It was not until a VA benefit officer made the Veteran aware of his lip reading that he started to believe his hearing loss may be related to his service.  

Upon completion of the VA medical exam, the VA examiner rendered the opinion that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The rationale provided was that this was the first time the Veteran was claiming it as an issue 30 years after service, the Veteran's separation record shows the Veteran denying a hearing problem, and the Veteran not being aware of hearing loss until signing up for VA services many years after service.  The claims file, private treatment records, and the Veteran's lack of complaint for 30 years supports the finding of the VA medical examiner.

The appellant has offered his own opinion on etiology, stating that he currently has hearing loss as a result of noise exposure in service and not noise exposure from 17 years as a woodworker.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. 428.  However, the presence of a hearing loss disability, pursuant to 38 C.F.R. § 3.385, is based on objective findings and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

The Board acknowledges that the Veteran, in a May 2009 statement, reported that when he went into service his hearing was fine and when he left service he had hearing problems and ringing that still exists today.  However, the Veteran has repeatedly denied having hearing loss to his private physicians.  As such, the Board find this statement not credible.  See Madden, 125 F.3d 1477, 1481.

The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to the Veteran's service, and against a finding that the Veteran developed a hearing loss disability within one year of separation from service, service connection for bilateral hearing loss is denied.

B. Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.

A Veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a Veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements. The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question.

The service treatment records do not indicate that the Veteran complained about or sought treatment for any ear-related problems while in military service.  In a private treatment record from February 2008, the Veteran denied having tinnitus.  

In May 2009, the Veteran stated that during his tour in Vietnam he was assigned to the 160th Engineer Detachment.  He worked alongside other combat engineers on Firebases at the site of all the big guns without ear protection.  The Veteran stated that when he went into service his hearing was fine and when he left service he had hearing problems and ringing that still exists today.

At the VA medical examination conducted in October 2012, the Veteran continuously denied having tinnitus the day of the exam or ever noticing it anytime in the past.

Entitlement to service connection for tinnitus is not warranted.  Again, there is no complaint, diagnosis, or treatment for any tinnitus in service.  After separation from service, there is no indication of tinnitus until the Veteran's claim dated November 2008, decades after separation from service.  The Veteran's statement from May 2009, that when he went into service his hearing was fine and when he left service he had hearing problems and ringing that still exists today.   However, the Veteran specifically denied tinnitus in a private treatment record from February 2009.  At the October 2012 VA medical examination, the Veteran again denied having tinnitus.  As such, the Board find this statement not credible.  See Madden, 125 F.3d 1477, 1481.

As the preponderance of the evidence is against a finding that the Veteran's tinnitus had its onset during active service or is related to his active service and it is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service, service connection for tinnitus is denied.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


